J-S65027-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: K.J.K., A MINOR               :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
 APPEAL OF: J.L.C., MOTHER            :
                                      :
                                      :
                                      :
                                      :
                                      :   No. 1062 MDA 2019


              Appeal from the Decree Entered, May 30, 2019,
              in the Court of Common Pleas of Berks County,
                     Orphans' Court at No(s): 86415.


 IN RE: E.J.K., A MINOR               :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
 APPEAL OF: J.L.C., MOTHER            :
                                      :
                                      :
                                      :
                                      :
                                      :   No. 1063 MDA 2019


              Appeal from the Decree Entered, May 30, 2019,
              in the Court of Common Pleas of Berks County,
                     Orphans' Court at No(s): 86416.


 IN RE: W.P.J.K., A MINOR             :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
 APPEAL OF: J.L.C., MOTHER            :
                                      :
                                      :
                                      :
                                      :
                                      :   No. 1064 MDA 2019

              Appeal from the Decree Entered May 30, 2019
J-S65027-19



                 in the Court of Common Pleas of Berks County,
                        Orphans' Court at No(s): 86417.


BEFORE:      PANELLA, P.J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY KUNSELMAN, J.:                      FILED JANUARY 13, 2020

        J.L.C. (Mother) appeals from the decrees entered by the Berks County

Orphans’ Court, which involuntarily terminated her parental rights to three of

her children (four-year-daughter K.J.K, two-year-daughter E.J.K., and one-

year-son W.P.J.K.) pursuant to the Adoption Act.       1   See 23 Pa.C.S.A. §

2511(a)(1), (2), (5), (8) and (b). Additionally, Mother’s counsel has filed a

petition to withdraw and a brief pursuant to Anders v. California, 386 U.S.
738 (1967) and Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009).

Upon review, we grant counsel’s petition to withdraw and affirm the

termination decrees.

        The orphans’ court summarize the factual and procedural history of this

matter as follows:

           [Father] and [Mother] (collectively “Parents”) are the
           natural parents of K.J.K. (born October [] 2014), E.J.K.
           (born January [] 2017) and W.P.[J.]K. (born January []
           2018) (collectively “the Children”). Mother and Father were
           not married when the Children were born. Mother has three
           additional children who do not reside with her and Father
           has two additional children that do not reside with him.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1  The orphans’ court also terminated the parental rights of J.K. (Father). He
filed a separate appeal, which is also before this panel.

                                           -2-
J-S65027-19


       Berks County Children and Youth Services (“BCCYS”) first
       engaged Parents and Children (“the Family”) in 2013,
       though services were discontinued when Parents moved into
       Montgomery County. In November of 2015, upon referral
       from BCCYS and the Family moving into Montgomery
       County, Montgomery County Children and Youth Services
       (“MCCYS”) became involved in funding services and
       supervision of the case due to ongoing mental health,
       domestic violence and housing stability issues.

       In 2017, upon referral from MCCYS indicating that the
       Family had moved back into Berks County, BCCYS was re-
       engaged with the Family in order to address ongoing issues
       with both Mother and Father. After several months within
       which several incidents and continuing issues prompted
       safety plans from BCCYS, but the safety plans were
       repeatedly broken. On October 12, 2017, BCCYS filed an
       emergency petition for custody of K.J.K. and E.J.K. that was
       granted by the court. BCCYS then filed a dependency
       petition for K.J.K. and E.J.K., and upon a hearing before this
       court, legal custody was transferred to BCCYS for placement
       purposes. The primary established goal was return of K.J.K.
       and E.J.K. to the most appropriate parent with a concurrent
       goal of adoption.

       Mother gave birth to W.J.K. [i]n January [] 2018. After no
       reported prenatal care and both Mother and W.[P.]J.K.
       tested positive for methamphetamines, BCCYS filed a
       petition on March 13, 2018 seeking dependency of
       W.[P.]J.K. The court ordered that W.[P.]J.K. would remain
       with Parents as he was still hospitalized, but also ordered
       that foster parents were allowed to visit W.[P.]J.K. due to
       Parents’ inconsistent visits. Upon his discharge from the
       hospital, BCCYS filed for emergency custody of W.[P.]J.K.
       and after a hearing, legal custody was transferred to BCCYS
       on March 28, 2018.

                                   [***]

       On October 31, 2018, [BCCYS] filed a petition for the
       involuntary termination of the parental rights of both Mother
       and Father pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5),
       and (8). The petition cited the same following factual
       support for grounds for termination:



                                   -3-
J-S65027-19


            a. Failure of Mother and Father to obtain and maintain a
               legal/stable source of income;

            b. Failure of Mother and Father to obtain and maintain
               stable and appropriate housing;

            c. Inability of Mother and Father to appropriately parent
               the Children;

            d. Failure of Mother and Father to show progress with
               parenting skills;

            e. Failure of Mother and Father to remediate substance
               abuse issues;

            f. Concerns remaining regarding Mother’s and Father’s
               mental health; and

            g. Concerns remaining regarding issues of domestic
               violence.

         A hearing on the petition was held on May 13, 2019 and
         continued for a second day on May 23, 2019.

                                    [***]

         Upon conclusion of the hearing, the court took the matter
         under advisement. Thereafter, [the court] filed separate
         orders dated May 30, 2019 terminating the parental rights
         of both Mother and Father as to K.J.K., E.J.K., and
         W.[P.]J.K.

Trial Court Opinion, 8/15/19, at 1-16 (citations to the record omitted).

      Initially, we note that Mother’s counsel filed an Anders brief and a

petition to withdraw. Before reaching the merits of Mother’s appeal, we must

first address counsel’s request to withdraw. See Commonwealth v. Rojas,

874 A.2d 638, 639 (Pa. Supr. 2005) (“‘When faced with a purported Anders

brief, this Court may not review the merits of the underlying issues without

first passing on the request to withdraw.’”) (quoting Commonwealth v.

Smith, 700 A.2d 1301, 1303 (Pa. Super. 1997)). “[T]his Court extended the

                                     -4-
J-S65027-19



Anders principles to appeals involving the termination of parental rights.” In

re X.J., 105 A.3d 1, 3 (Pa. Super. 2014) (citation omitted). To withdraw

pursuant to Anders, counsel must:

         1) petition the court for leave to withdraw stating that, after
         making a conscientious examination of the record, counsel
         has determined that the appeal would be frivolous; 2)
         furnish a copy of the [Anders] brief to the [appellant]; and
         3) advise the [appellant] that he or she has the right to
         retain private counsel or raise additional arguments that the
         [appellant] deems worthy of the court's attention.

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa. Super. 2013) (en

banc) (citing Commonwealth v. Lilley, 978 A.2d 995, 997 (Pa. Super.

2009)). With respect to the third requirement of Anders, that counsel inform

the appellant of his or her rights in light of counsel's withdrawal, this Court

has held that counsel must “attach to their petition to withdraw a copy of the

letter sent to their client advising him or her of their rights.” Commonwealth

v. Millisock, 873 A.2d 748, 752 (Pa. Super. 2005).

      Additionally, an   Anders     brief   must   comply   with the       following

requirements:

         (1) provide a summary of the procedural history and facts,
         with citations to the record;

         (2) refer to anything in the record that counsel believes
         arguably supports the appeal;

         (3) set forth counsel’s conclusion that the appeal is
         frivolous; and

         (4) state counsel’s reasons for concluding that the appeal is
         frivolous. Counsel should articulate the relevant facts of
         record, controlling case law, and/or statutes on point that
         have led to the conclusion that the appeal is frivolous.

                                      -5-
J-S65027-19



Santiago, 978 A.2d at 361.

      In the instant matter, counsel has filed a petition to withdraw, certifying

that he has reviewed the case and determined that Mother’s appeal is wholly

frivolous. Counsel also has filed a brief that includes a summary of the history

and facts of the case, issues raised by Mother, and counsel's assessment of

why those issues are frivolous, with citations to relevant legal authority.

Counsel has included in his brief a copy of his letter to Mother, advising her

that she may obtain new counsel or raise additional issues pro se.

      Accordingly, counsel has substantially complied with the requirements

of Anders and Santiago. See Commonwealth v. Reid, 117 A.3d 777, 781

(Pa. Super. 2015) (observing that substantial compliance with the Anders

requirements is sufficient). Therefore, we may proceed to review the issues

outlined in the Anders brief. In addition, we must “conduct an independent

review of the record to discern if there are any additional, non-frivolous issues

overlooked by counsel.” Commonwealth v. Flowers, 113 A.3d 1246, 1250

(Pa. Super. 2015) (footnote omitted).

      Counsel’s Anders brief lists the following in the section entitled

statement of questions presented:

            1. Did the [orphans’ court] err by terminating [Mother’s]
               parental rights because the evidence presented by
               [BCCYS] was insufficient to support the lower court’s
               decision?

Anders Brief at 4.

      We are mindful of our well-settled standard of review:


                                      -6-
J-S65027-19


         The standard of review in termination of parental rights
         cases requires appellate courts to accept the findings of fact
         and credibility determinations of the trial court if they are
         supported by the record. If the factual findings are
         supported, appellate courts review to determine if the trial
         court made an error of law or abused its discretion. A
         decision may be reversed for an abuse of discretion only
         upon demonstration of manifest unreasonableness,
         partiality, prejudice, bias, or ill-will. The trial court's
         decision, however, should not be reversed merely because
         the record would support a different result. We have
         previously emphasized our deference to trial courts that
         often have first-hand observations of the parties spanning
         multiple hearings.

In re Adoption of A.C., 162 A.3d 1123, 1128 (Pa. Super. 2017) (quoting In

re T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      Termination of parental rights is governed by section 2511 of the

Adoption Act, which requires a bifurcated analysis:

         Initially, the focus is on the conduct of the parent. The party
         seeking termination must prove by clear and convincing
         evidence that the parent's conduct satisfies the statutory
         grounds for termination delineated in Section 2511(a). Only
         if the court determines that the parent's conduct warrants
         termination of his or her parental rights does the court
         engage in the second part of the analysis pursuant
         to Section 2511(b): determination of the needs and welfare
         of the child under the standard of best interests of the child.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      The petitioner must prove by clear and convincing evidence that the

asserted statutory grounds for seeking the termination of parental rights are

valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

      When terminating parental rights under section 2511(a), this court has

stated that the focus is on the parent; but under section 2511(b), the focus in

                                      -7-
J-S65027-19



on the child. See In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa. Super.

2008) (en banc). In reviewing the evidence in support of termination under

section 2511(b), our Supreme Court has stated as follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23 Pa.C.S.
      § 2511(b). The emotional needs and welfare of the child have
      been properly interpreted to include “[i]ntangibles such as love,
      comfort, security, and stability.” In re K.M., 53 A.3d 781, 791
      (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa. 1993)],
      this Court held that the determination of the child's “needs and
      welfare” requires consideration of the emotional bonds between
      the parent and child. The “utmost attention” should be paid to
      discerning the effect on the child of permanently severing the
      parental bond. In re K.M., 53 A.3d at 791.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well. Additionally, section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (internal

citations omitted). Although it is often wise to have a bonding evaluation and

make it part of the certified record, “[t]here are some instances...where direct

observation of the interaction between the parent and the child is not

necessary and may even be detrimental to the child.” In re K.Z.S., 946 A.2d
753, 762 (Pa. Super. 2008).

      A parent’s abuse and neglect are also a relevant part of this analysis.

See In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008). Thus, the court

may emphasize the safety needs of the child. See In re K.Z.S., 946 A.2d at

                                     -8-
J-S65027-19



763 (affirming involuntary termination of parental rights, despite existence of

some bond, where placement with mother would be contrary to child’s best

interests). “[A] parent’s basic constitutional right to the custody and rearing

of ... her child is converted, upon the failure to fulfill ... her parental duties, to

the child’s right to have proper parenting and fulfillment of [the child's]

potential in a permanent, healthy, safe environment.” In re B.,N.M., 856 A.2d
847, 856 (Pa. Super. 2004) (internal citations omitted).

      In the argument section of the brief, counsel presents three reasons

that support Mother’s appeal. First, counsel cites to the fact that Mother is

the biological parent of the Children. The fact alone does not merit a reversal.

“[T]he goal of preserving the family unit cannot be elevated above all other

factors when considering the best interests of the children, but must be

weighed in conjunction with other factors.” In re K.D., 144 A.3d 145, 153

(Pa. Super. 2016) (citing In re Adoption of G.R.L., 26 A.3d 1124, 1127 (Pa.

Super. 2011).

      Second, counsel argues that Mother became substantially compliant

with the supervised visiting protocol. The orphans’ court found the opposite,

that Mother repeatedly missed or cancelled visitation with the Children. See

T.C.O. at 14, 15, 18, 19. This finding is supported by the record.

      Third, counsel argues that Mother did receive treatment for “medical

management and anxiety[.]” See Anders Brief at 5. The apparent inference

is that Mother’s ailments were legitimate. We do not question the legitimacy

of Mother’s struggle to maintain suitable mental health. However, that does

                                        -9-
J-S65027-19



not excuse Mother from her duty to parent the Children.       If anything, the

question becomes whether Mother’s mental health renders hers incapable of

parenting, pursuant to 23 Pa.C.S.A. § 2511(a)(2). In any event, the orphans’

court determined that Mother failed to treat her mental health in such a

meaningful way that it would alleviate the concerns of BCCYS.        While we

conclude that this determination was supported by the record, we emphasize

that Mother’s mental instability was but one of several reasons that led to the

Children’s removal from her care.      Mother could not remedy the other

concerns either.

      We have reviewed the certified record, the briefs of the parties, the

applicable law, and the extremely thorough 20–page opinion of the Bucks

County Orphans’ Court. We conclude that the court’s well-reasoned opinion

accurately disposes of the issues relating to the parental rights termination

issues presented on appeal and we discern no abuse of discretion or error of

law. Accordingly, we adopt orphans’ court opinion as our own and employ

that discussion as part of our basis for affirming the decrees from which these

appeals arose.

      In sum, our independent review of Mother’s claims does not persuade

us that she is entitled to relief. Moreover, our review of the record does not

reveal any non-frivolous issues overlooked by counsel. See Flowers, 113
A.3d at 1250. Therefore, we grant counsel's petition to withdraw, and affirm

the orphans’ court decrees.

      Decrees affirmed. Petition to withdraw granted.

                                    - 10 -
J-S65027-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/13/2020




                          - 11 -
                                                                                       Circulated 12/30/2019 09:19 AM
                                                                                                  12/27/201911:39AM




                       IN THE COURT OF COMMON PLEAS OF
                          BERKS couxrv; PENNSYLVANIA
                            ORPHAN'S COURT DIVISION
 INRE:K.J.K.                              INVOLUNTARY TERMINATION
                                          OF PARENTAL RIGHTS  }

                                                       No. 86415

-,---.-----------:. .2-rOTTD. KEL!¥R, S,J.                                                   _
  IN RE: E.J.K;                                        INVOLUNTARY TERl\UNATION
                                                       OF PARENTAL RIGHTS

                                                       No. 86416

                                        _____s_c-- '- .qTT_ D. KELLER, S.J. ----
 - IN RE \V.P.K.                                       INVOLUNTARY TERlvIINATlON
                                                       OF PARENT AL RIGHTS

                                                       No. 86417

                                                       SCOTT D. KEL!::,E_R, S;J.
  1925(a) Opinion                                                                    August 15, 2019

       Before the court are Appellants' Matters Complained of on Appeal. For thereasons set
forth herein, we find that all alle ged errors tack merit

                                   FACTUAL BACKGROUND
       J .K. ("Father") and.J .C. ("Mother'')(coUectively "Parents") are the natural parents ofK.J.K.
(born October   G   2014}, E.J.K. (born January .. 2017) and W.P.K. (born January                  •6    2018)
(collectively "the Children"). Mother arid Father were not married when the Children were born.
Mother has three additional children who do not reside with her and Father has two additional
children that do not reside with him.

        Berks County Children and Youth Services ("BCCYS") first engaged Parents and Children
("the Family") in 201 �' though services were discontinued when Parents moved into Montgomery
County.    In November of 2015, upon referral from BCCYS and the Family moving into
Montgomery County, Montgomery County Children and Youth Services {"MCCYS") became
involved in funding services and supervision of the case due to ongoing mental health; domestic
violence and housingstability issues.

                                                   1
                                                                        ._             .. AUG 162019
                                                                      �.1;��   0.e;, n.���\;�i�\f,;il;w.i;:;' Cl:iurtDiv.
         In 2017, upon referral from M CCYS indicating that the.Family had moved back into B.erJs
County, BCCYS was re-engaged with the Family in order        to   address ongolngissues with both
Mother and Father. After several months within which several. incidents and cominuingissues
prompted safety plans from BCCYS, but the safety plans were repeatedly broken. On October 12,
2017, BCCYS filed an emergency petition for custody of K.J .K. and E.J .K that was granted by
the court. BCCYS then filed a dependency petition for K.J.K, and E.J.I        At the hearing, Brenda.Persun with·MCCYS testified: that she was the ongoing caseworker
for the. family from April .of 2016 until      July of 20 \,7 when {he family was       evicted from their
residence in: Montgomery County. (N.T. 1.8,-19). MCCYS first.became involvedwith the family
·.upon a referral from Berks County in 'November of 2015 regarding Mother's unaddressed issues
'with mental health,. homelessness and. domestic violence .. (}LT 20�21'). The. case was then
transferred to Ms . · Per sun in, the ongoing department because rvtCCYS· intake determined that
-,further serviceswere.necessary .. (N.T: ·21 ).

         Ms. Persun attemptedinitial contact with Mother and was successful in eventually getting
in-touch '"'·ith Motherto set Lip the homevisit, Id ..Ms. Persun began services· for the· Children and
Lip on determining t�1at more support may be needed, requested.further services, including parenting
skills and addressing domestic violence issues. Id.

         In September of 2016, .MCCYS received a report ofdomestic violence involving Mother.
·.(N'.T. 23-2.4} After' the incident, MCCY.S put a.safety plan 'in place in which Motlter was not
permitted to be alone. with K,J ,K. (N .T,.2.::4,), On October 1   C 20l 6, the· safety pl-an was removed
because the.charges related to the incident were dropped and M CCY S determined that the incident.
was not against K.J.K...(N.T: 27.). MCCY.S. implemented.nurturing and parenting-services, ·as well
as couple's counseling for Parents. (N.T. 27). Parents complied with these services, but were.not
consistentwithdrug and alcohol and mental health treatment . .(N.T 17-28).

         InMay of zo: 7, Motherpresented MCCYS·"vith a urine sample.that was tested and resulted
p os iti ve for arnphetarn ines, (N .T. · 28). Following a -retest to confirm the, resul ts, M CC YS theri put
a safetyplan.in place .so that Mother would not bealone with KJ.K.·d\i'e·tothe.drug.use. (N,T. 28}.
Father "Y·.�s also tested at that time, but the results were negative. Id. Therefore, Father was
included asan individual fothe safety pr�� who couldsupervise K:I:K- Id. As a result ofMother's
positivescreen, a new drug and alcohol worker was assigned, .and an evaluation was performed 011.
July 26, 2017. Id. However, Mother faded to disclose the use and therefore, no ·,treatm�nt was
recommended. ld.

         the Familyresided at .. six different addresses while MCCYS was supervising,             (N.r.:. 33)..
 The Family was evicted fromtheirhome.on July 27,.2017. (N:T: 29-30). rvis. Persun attempted ro
 contact Parents after the. family had.been evicted and detailed tracking Parents down through
different safety plan individuals, through two different hotels, through a. place in..Pottstown and
untilleaming.thrcugh maternal grandmotherthat theFamilyhad relocated to Berks County. (N.t.
t 9-).

         On SeptemberZ l, 20·17, Ms.Persun met-with the Family at the home of bani el Crosby in
Berks County, at which.time the F arnil y Indicated their-intentionjo.remairi.in.. Barks.County to fiud
housing. (N .T .. 3J). At that same visit, Mother. presented a urine .screen.to 1\,fa.Per::;un that tested
positive for methamphetamine. Id: Another safety plan .was put in, place for Father tcbejhe safety
suppoit.Jd. ?vis. Persun likewise attempted to obtain a urine screen from Father, but he was unable
to __ provide a sarnp le, $0 arrangements were made to have Father visit the. office the next day. (N .T.
33:,)4). Father did not appear. �N,T .. 34). Because the 'family was now residing in Berks County,
andissues involvingdomestic violence, family, hqusin� and instability continuedunresolved, Ms.
-Persun referred the casetoBerks County, CN.T.-35). Nb petition for removalof the Childrenwere
ever filed while Mto diffuse the situation inside the house and· a plan was    put into place where Motherwould not
return to thehouse that evening.. (N .T .. 61 ).

        Ms .. Perich testified that W.hi.le' .·she was supervising the. family, she· observed that a pond
existed between Parents and K.J.K. .and E. J.K., -but could not testify as to any borrd.curtently
existing as Ms. Perich had not seen the children in over two.years. (NT. 79-80). ln the. beginning
of Ms. Perioh's involvement with the family, KJ.K. was a "wild child" who would often. only be
wearing a diaper, with .unkernpt hair .and appeared dirty, ·(N.T. 81).. Upon working With Mother
through counseling, onlater visits, �JK. appeared to be cleaner with her hair neatly kept (N.T.
8:1;). Ms. Perich did· not observe.any signs of physical abuse as to K.J: K. during hertime working
with the family, (N.T. 82).

        Ms.Perich, upon conclusion of her involvement with the family, referred the case to O�Y
due to issues involving drug use, mental health, domestic violence; Mother. "s Jossof custody of
other children, as well as .negative behaviors incl tiding. sleeping all. day, violence --toward Father
and.leaving the Children unsupervised. (N:T. .85) . 'Housing stability-was also an issue, (N._T. 88),

        Megan Miller, 11 case manager with Diakon Adoption and Foster Care, transported and
supervised the.Children 's visits with Mother and.F ather from J uly of 2018 throughthe date of the
hearing .. (N.T. 90� 94.) .. Ms. Miller testified that K.J.K and E.J.,K. would often be.excitedtosee
· Mother andFather and would run over to them. I({ W.J. K.app�ared not to understand the situation
due to hisage,   Id.
         Ms. Mi-Iler described her visits with.the fosterparents with whom the Children were staying
and her observations thereof..(N.T: .90}. W.J.K: and E·.J.K. will go         to either foster parent for
comfort, whileKf.K. appears to favor foster morn. for comfort. (N.T, 91). Both K.J.K. and E.J.K.
refer to foster parentsas mom: and.dad, (N,T; 92) .

        Foster parents have.taken the Children to all medical anddental appointments, (f-LT.          sz:
93). Mother and Father, though being made aware of.scheduled appeintments.attended only two
derfr11J appointments and one.medical appointment of thefourappointments scheduled for K.J.((.
(N.T. 94). Mother and .Father attended none of the nineteenmedical appointments forWcl.. K. @r
the four appcintments for E.J.K. Id,.. Ms. Miller indicated thatbasedupon her observations, she
saw no· detriment to the termination.of the parental 'rights of Mother and Father as to the Children.
(N.T. 95); Moreover, Ms. Miller viewed the best interests.of the. Children.asbeing servedthrough
the termination of.the parental rights of Mother aqo Father. Id: WhileMs. Miller recommended
that K.J.K. be weened off of visits with Parents so as.. to lessen
                                                               .   the overall impact.Ms.
                                                                                  .        Miller
opined that the Children are happy with. foster parents and it would be harmful to remove
                                                                                      .   them at
this point, fN.T. 95.-96}.

          Jennifer Mcf'arland, a case manager with Open Door agency, testified that shebecame
involved in this case in, mid-July of 2018 and was still actively .invelved as ofthe date of the
hearing,    (N ..T. 10.9). Ms. Mcf arland. supervises visits between Mother and Father and the
Children, ·\�:hith occurred twice weekly -. �.:t l to-rn. Ms ...Mcf'arland reported that ·at first,
Mother and Father struggled with being on time for visits, noting that fatherwas late to forty-five
visits while Mother was late      to forty-seven. CN,T. i 10). -lh January of 2019, the· agency
. implemented 'a.new visitpolicy requiringMother and Father to· arriveto the office one hour prior
to the' scheduled visit, (N:T.   u.n   The first visitthereafter was cancelled because Mother and
Father were a half hour fate and both Parents failed to show on one occasion. Id.. However, since
'then; Mother and Father have been -substanrially complaint with arriving an hour before the
scheduled visits, Id. T oward the endofJanuary of 20 l 9� at the. request of Father, visits were held
separately with Father having two hours once a. week and Mother having two hours once a week
(N.T. LU).

          Ms, Mcfarland testified that Parents bring appropriate foodand drink items to the visits,
along with sufficient activities for the Children, (N.T. 112). \Vhile Parents.would initially make
inappropriate comments, the behavior improved during the co.urse of l'vls. Mcf'arlands supervision
    ',,



of the visits. (N�T. 114). Parents exhibited appropriate parenting skills· as far as tending to the
Children's basic needs, but disciplinary consistency has 'been .an issue with which Mother and'
Father have struggled. (N.T. 115. JT7). As far as the relationship between Motherand. Father and
the ChildrenMs. Mc Farland noted       that the relationship.is loving and that both K.J .K. and E..J .iupon referral.from.Berks County Children .: and Youthin October of 201_7.. (N.r .. l.t8-19). \vith
Father, specific goalswere set includirrga drug and alcohol evaluationand/or treatment, domestic
violence evaluation and/or treatment, as well as continual employment and housing monitoring.
�(N-.t .. 119). Ms. Haraschak noted that Father's compliance whit the, goals' was sporadic. and
inconsistent.duringthe tenureof.her supervision between October of201·1 and July of2018 .. (N.T.
119.-20). When Father indicated that he wasunable to attend the sessionsbecausehe was.working,
so .scheduling efforts were made     to   coordinate sessions on Father's. 'days off, but Father's
attendance and/or participation continued      to   be sporadic. (N:T; 12.0�2 l'). In October o.f 2018,
sessions were reduced due inpartto lack of compliance, as well as because Father· and Mother
were. t1Q longer-presenting together. (NT. 1.21.). Si nee: January o(201.9; Father's .attendance and
participation continued to be erratic, with Father only attending'three sessions, not showing up fqr
one sessien and 'repeated attempts from Ms. Haraschak to schedule further sessions, after which
Father was discharged for non-compliance. (N.T, 121).

        Mother's goals included mental health, tloii.1t!sttc violence evaluation and/or treatment,
drug and. alcohol evaluation a1Jd/ot treatment, as well as continued monitoring of housing .and
employment. (N.T . .115).    Mother's compliance has likewise been sporadic with periods. of
consistency interrupted by' gaps where Mother         is absent, and fvls .. Haraschak makes attempts to
contact Mother to no avail..{N�T . i:is:26}.

        Housing has been inconsistent with the .Family living. in Exeter in October of 20.171 and
then moving through.Pottstown; two: different Iocations.inBirdsboro and U1�11 to aa-addressthat
Parents Id. Fatheronly.had the two Birdsboro addresseslisted. (N.T: l2T-2,$):.
        Ms. H�rasohak noted thatshe still' had concerns regarding Parents -apparent 'ability to
provide .safe and appropriate care for the· Children. (NT. 129). Instability. iii housing, in the
relationship between Mother and Father and compliance with established goals form thebasis ·of
Ms. Haraschak's concerns.fbl.T, 129-39). Ms. Jfara$chak-dtd no.t recallMother giving a positive:
urine screen :and indicated that. Mother never aP,.P.e.:i.red to: be under 'the ·i:nfluer1ce during her



                                                      7
interactions. {N .T_: l30). TI1e same could not be said of Father, who" Ms. Haraschak reported gave
a positive.urine screen recently and was informed of steps totake, butfailed to follow through, Id.

       Mother never presented any proof of employment qr income to Ms. Haraschak during her
supervision, (N: r: (Jl ), During her supervision, Ms. Haraschak discussed employment with.
Motlier, but Mother complained: that too man y appointments· and being too stressed out prevented
her· from finding employment. (N.T 140).          Meanwhile, Father, through presenting several
documents indicating.employment, he has been ibconsistent.dccumentetien.ofstable employment.
(N.T 13.t-32}.

       Mother and Father complained to Ms. Haraschak about not receiving notices of the
Children 's medical appcintments. (N.T 141-41). Ms. }Iaraschak encouraged Parents toreach out
to her supervisorand to Parents" BCGYS.:casewor:ker inorder to receivesuch notices. ·(N.T 142.):
       Steven.Henshaw, aclinician withCornmonwealtltClinical Grot+P.{CCO.) who.was.likewise
qualified as such, testified that he had been treating Fatherfrom .Eebruary of20 l8 .and meeting
weekly with Father until November of 301.8 when Fatherwas discharged from treatment. (N/f ..
I48:A9). i'11r. Henshaw stated that Father was discharged due to attendance issues for.missingtoo
many appointments. ('t-LT. i 4.9)... Thetreatment. plan for Father through CCO included goals of
ha ving Father recognize and take responsibili ty. for past and current domestic violence issues; as.
weft as id.entifyirig causes and specific manifestations of domesticviolence. CN.t. 155). While in
treatment· with CCG; Father disclosed that he had separated.from Mother due· to Mother's erratic
behavior, which he described as unstable. (N .T. 150-5, IJ F ather also indicated that as it..appJi�d
to: the BCCYS involvement, "he would have a better chance without [Mother] than. with her."
(N -.T. 15 l), Afteth�:viog_moved in with his· paramour shortly aJt�.r separating with Mother, Father
complained -that Mother was stalking him both plwsi_cally and· electronically over       the internet.
(N.T. 151),- Mr. Henshaw stated that Father's treatment was .beginning to progress, but that
attendance dropped -off and Father was only superficially completing assignments. (N.T. l )-3).
Furthermore, Mr. Henshaw testified that Fatherhad not addressed issues of.substance abuse ·or
housing-stability at.the time he" wasdischarged. Id:-.
        Dr. Richard Small, who was qualified as -an expertin the -field of.psycholo gy, testified that
that he performed forensic -evaluations of both. Father     and Mcther. (N .T. l6l). Dr. 'Small's

                                                   8
         evaluation ofFatherperformed in March of 20:18 and Fatllei: presented as exhibitingself-centered
         and. anti-social behavior. (N;T; 162). Dr .. Small. noted that Father's relationship with Mother
         included verbal and physical violence; includinga PF A,.and that the relationship between· the two
         was di ffieult. /d. Father admitted no .issues and .indicatejl that.any problems were the fault. ofother
         people without accepting.any responsibility on hrs own. (N:T. l 93).

                 In re lat-ion to 'Father's prospect of change •. -Dr.. Small opined that. he sees ·F ather's prospect
         of change as "nor very good," due to Father's .p€rsmratity disorder and because F�ther maintains
         that he.has done nothing wrong.and viewing himself as superiorto others. (N.J, J6}-64J. foitially,
         Fatherrefused.to admit any drug use, but then slowly'provided further details on his drug use.
         (N.T. l.6$).. W,herr Dr. Small asked how- Father could maintain clean urine .samples, Father
         indicated· that he knew· bow to game the system. Id. Further; Father demonstrated 'no .. view. of·
         problematic drug use other than perhaps the Legal consequences arising therefrom, id,

                 Motherdenied any' substance abuse issues with, Dr. Small, claiming that theonlytime she
         did use was   w.lien.   she thereafterproduced    a dirty urine sample, tN.T. T66) .. Dr.. Small indicated
         Mother as having an .anxiety disorder, .a 'borderline            personality 'disorder and :an intermittent
         explosi v:e disorder, Id: Mother mentioned that there had been SQ_!Jl.e domestic .abuseissues, but did
         not seem too concerned about.the issue, Id, Pr. Small testified that Moti1ep did nettake. personal.
         responsibilityfor her actions and that Mothers prospect for change were not good though Dr.
         Small viewed.it as betterthan Father, (N.T. l-66�.o7).

                 Dr.rSrnall opined.thathe had great concern' regarding the combustible relationshipbetween
         Father and &tether and the negative effect on the needs of the. Children.              (N,T.   L6.7). Dr. Small
         furtherindicated that it is common to. observe intermittent periods .of engagement with individuals
         -in w.\ifch it appears that the individ.uals are cooperating and recognizing issues, but. then the
         pro gress falls .apart . .(N .T. l 68) .. \.Vhei1 it came. to. the :Ch ildren, Dr·. Small noted that. Father spoke
         about theChildren with affection.while Mother was, much more focused on hersel f without IJJ.UCh
         mention of the Children. (N.T. 13.l)'. .However.Dr. Small concluded that he had strong doubtsas
         to whether Father or Mother could. provide.a consistent safe; nurturing and stable environment for
         the. Children. (N;T. l 82).



                                                                 9



                                                                                                                  ---··-·..··- ..·····-�-   ..                 .
                                        ·--------------
                                                                                                                                            , _..   .,   ··-
··-·-·-·---·---·-----�-·----
            Andrea Karlunas with. CCG1 who was. qualified as an expert in domestic violence and
     mental health counseling; testified that she initialiy received a referral from BCCYS regarding
     Mother and so began treatment with Mother in February of 2Ul 8 and lasting until Mother's
     discharge from treatruentin.January of 2019 .. (N.T; 184,.85).'. Ms. Karlunas stated that treatment
     with Motherwas inconsistent first because Mother did. not transfer.insurance in               a timely fashion,
     and then because· Mother requested that Ms. Karlunas. be removed from the case, which request
     was denied; (N.T. 18S:).

            The treatment goal for Nlotber were . to address the issue of domestic violence through
     identificafion      of potential triggers,      recognizing characteristics of abuse and identifying.mental
     health factors that could be intermingled. (N.T. t:86). Ms. Karlunas identified substance abuse.
     issues alongwlth depression and anxiety thatwould be. addressed through building.coping skills,
     learning to, reduce           risk factors in.the relationship and. develop independent .skills while addressing·
     the effects ofeverything.on the. Children. (N.T. 186-87).

            Unfortunately, Ms. Karlunas reported that little to limited progress was made in .':tvlother's
     treatment (N.T. rR7). Sp�oifrcally, Mother denied any substance abuse issues; Would become
     defensive and argumentative and global .instabiiity was.still aconsistent problem. (N.T. 1 ·�) �8.8}
     Mother likewise denied that the-Children had ever been.exposed tb or witnessed .. domestic violence
     and-therefore, she denied an rad verse ornegative.effeei ofsuch domestic abuseon the: Children.
     (N.T,. 189), Moreover, Mother's issues with housing, finances, her relationship \.Vith Father,
     mental health and substance abuse within. the 'relationship were not rernediated at the time of
     Mother's discharge from treatment. (N.T. 188} Finally, Ms . Karlunas concluded that· Mother
     continued to .exhibit instability and the factors that first brought the Children urider the care of
     CYS continued           upon Mother's discharge from treatment. (N;T. l9IJ.
           Mother testified thc!.t she was last employed in .November of �D l q and that she no longer
     works due to lower back issues. (N .T. 201).. At the time of the hearing, Mother was awai tin¥·
     disposition of her application for disability, assistance through social security. Id. At the time of
     the hearing; she· was. receiving $205 a month through social security; but expected to receive
     significantly more upon approval ofdisability.jbl.T. 228). However, Mother-did not know when
     a hearing on the dfsabHity application Would occur or w.helher she wou Id: actually be .. approved for


                                                                  10



.,            . ....................
 ·disability supplemental receipt. (N;T . .238). Mother had previously working in. the nursing field
 for about seven or .eight years. Id.

          At the time- of the hearing, Mother was \i.,.,ing- in transitional housing through Berks
 Counseling Center, ·.(N .T:.2J.4 ), Mother was intreatrrrent for mental health issuesthrough Horizonz
  from O'ctoberof20J8., and priorto that, she was in treatment.withCreative Health Services. (N.T
  202),   Motlter has been engaged ip treatment with Dr, Ianjua since 2012 fo.r medication
  managementand taking sessions with.one of the therapists in qr. Janjua's office. (r-tr_.;·230-
  31 ). Mother· also stated that her current mental health issues :all .stemmed from anxiety '1ue to:
  problems with caseworkersand.. the Children .being removed from· her care. (}f:T. 2J l

          Mother stated that she was    not aware of court-ordered drug-screens and that.is thereason
  she missed forty-eight screens.but claims that since . becoming aware, .she started attending again,
  though she claims the distance to attend is a problem .. (N .T. 206.-07). Mother. was a ware that she·
 was courtordered to attend domestic· violence.treatment, but had not completedbecause she had
. ·riot found a treatment center that wil! accepther. (N.T. 207-08). She claimed that she.requested
  information from .several different caseworkers        to assist in locating a provider for domestic
  violence treatment, and was only referred to '.(:CG. {N.T. 229} .

          . Mother claims: that she refused to. see Ms., .. Karlunas at ·cco because she disagreed with
 Ms. Karlunas diagnosis. (N.'I: . .210). Mother further claimed thattreatment for domestic violence
  issues occurredinf. foiltgoniery
                      .            Courityend thatno furtherreports ofdomestic violence have been
  filed since thattime, (�LT. .2 IO· i O. Mother maintained .that traffic and. issues in transportation
  caused her to be late to forty-seven of the visits wiih the Children, (N:T. 2}8-20)·. As for the
  failures to show at.visits, Mother asserts· that she was hospitalized for   cl.   period ofrime and that
  other times, she would.show up a few minutes late and would then be. denied the visit. (N:T. ·2.21-
  22). Mother insists that she has been.sober since September of2017

          Mother hasthreechildren separate from those that are the· subject of'thismatter who do not
  livewithMother. (N..T. 201-D2). Mother believes that she is ableto properly care for, the Children
  and claims that she ('ha'd, to. letthe oti1er three [children] go to prevent them. from being/in the
  system as   weil." (N.T.   2�6). Mother testified that parentingissues   were never' addressed at. the.
  supervised visits and none of the-supervising caseworkers indicatedthat parenting was a concern.

                                                    11



                                                         ----·----- -·. ..·--·-----·------
                                                                                     ..                      ..
                         (N,T. 2:17). Mother stated that BCCYS set up                 a safety plan andthen came two weeks.laterand
                         'removed the Children without providing any information or' services in order to prevent the
                         removal. (N.T. 234).

                                   Father testified that he was. currently living witll a: friend after having spent time at the
                         Hope RescueMission. (N.�T. 2:§6-57}.- Fatfiet.admitted that he.does riothave stablehousing at the
                          time of the hearing. (N.T. 261.). Fatherhad recently attained errrployment.ihrough install America
                          approximately-a week poor to the hearing, (N.T. 256-57),

                                   Father admitted that he recei ved the. court order indicated the ser-•.:ices he needed to engage·
                          including, mental health, domestic violence and drtt:g and alcohol treatment, (N.J, 258). Father
                          admitted that    h.e .did not consistently attend urine screens, but claimed that he couldn't attend due
                          to cost andtime issues. (N:T.:258�.59). Father also admitted.that he had not completed the required.
                          domestic violence-treatment because he . was discharged and claimed th�t hewas late to.meetings
                          because oftraffic.and parking issues. (N.T. 262}.

                                   Marsha-Ganter-apertnanency and .adoptien supervisorwith the BCCYS, testified that this
                          case .' had. been activebetween Berks and Montgomery counties since June. of 201.5,; with BCCYS.
                          invol vement.re-engagingin.Octoberof 2017 because Parents relocated back into the County. (N. T ..
                          282�8 3 ). l3CCYS fit ed an .emergency-petiri on for p lacement of the Children Into. foster care. (N; T.
                          283 y. \.Vl1�11 Ms. Ganter received referral to her department, the. case. was being serviced by Ms ..
                          Haraschak with Child and Family First and. visitation with Parents was set through.Open Dool'. Id.
                          Ms. :Ganter then proceeded with referrals. for other services requiredthrough the courtorders, (N. T.
                         . 283-:84), Ms. Ganter, along with {he caseworker,. then.met with Mother and Father to review the:
                          court orders so that Mother ani;I Father knew exactly what services were required and whatstep .s
                          they needed to take. (N.1. 284)..

                                    As i\.-ls. Haraschak was the primary caseworker, she 'initiated weekly visits with. Parents
                          beginning on October f Z., 201.7. ld. Parents were inconsistently compliant inmeeting.with Ms,
                          Haraschak with Mother and Father               each only attending one of fifteen sessions. (N.T. 285.:86).
                          'Compliance did improve, but was not sustained asMotherattended ten. of the twelve sessions int
                          eh nextreportingperiod          and Fatheronlyattended five.outofthe twelve sessions: (N.T ... 287). Iu
                          the. next reporting period from April. through July             of 20 l8, .Mother.attended eleven -sessions while



             -.···-·-·--------····---·--····· ··· · ···---·····-------------··-------···· ··· · ..·······
..............                                                                                              ..
             Father was incarcerated for some of the time, hut faired. to show after: his. release. Id. In the
            .reportlng period frorrr Julythrough October' of 2018, Mother attended six out of twelve· sessions.
             andFather attended five. (N.T, 288).

                        Due to Parents' Inconsistent cooperation, Ms. Ganter adjusted the.schedule so that.services
             were o ffered b iweeklyto each P aren t separately bee ause they were no: longer in a jo inr telatio nship,
            'Id. Mother then only attended. three of seven sessions arid Father attended four outoffive, (N:1':
             189). Father was unsuccessfully discharged as. he discontinued serviceswith Ms. Haraschak. td.
             BCCYS offered supplemental .services to Parents dire�tLy approximately twenty-one times, but
             only i'Vlother engaged B'CC'YS regarding those supplemental services            and such was only via
             telephone.. (N.T . 289):

                        At the.time that BCCY� receivedthe referral.on the case back into BerksCountyMother
             was notengaged in mental health services. so BCCYS discussed with Mother and                slie thereafter,
             attended anintake with Creative Health Services jn January of 20 L8. (N:T. 29.0-9 l ) -. Shortly-after
             vV.J.K. was born testing positive withampbetamirres in: hi's system, Mother was likewise accepted
             for drug and alcohol services as wen. which she completed in July of 20.i 8. (N,T 291 }. Mother
             requested that -mental health services be consolidated through. t:CG arid BCCYS agreed. Id .
             .Because Mother still :had her public assistance benefits 'through Montgomery County, BCCYS
             agreed to. provide funding- for Mother's treatment through· CCG for .thirty days: to allow Mother
             enough time to transferassistance to Berks 'County, Id. Unfortunately, Mother did notarrange, for
             the public assistance benefits to. trans fer within jhe thirty-day period and so there was seine delay
             i.o treatment, but the issue was eventually-resolved. {N3. :492). Ulnmarely, Mother was r:eceivl'µg
             mental health, medication managernent.. domestic violence. arid anger management services
             through CCCL Id,

                        After· completing, lier drug and alcohol treatrnenr in July of 20      rs,   Mother took issue
             continuing -treatment with Ms. Karlunas.and theissue then went before. the court.. which, after a
             two-day hearing, ordered that Mother. continue treatment with CCG. (N.1': 29,2.:. 93).               Upon,
             resuming treatment; Mother's attendance W!:iS inconsistent, and she was subsequently discharged
             in January bf 201.9 for. noncompliance. (N.T. 293). Likewise, Mother was unsuccessfully
             discharged from domestic" violence treatment. (N:T. 300). Given the status of-the four-year




.,   ·····-·...-·...-----·--·-·--- ---- ····-·- - ----- --·····. - -·
involvement and- the-progression ofthecase, BC.cY.S expected Mother to seek out altemarive
treatment-providers on her owri.without theagency promptingthe issue. (N .T . .293.-94). Thereafter,
Mother engaged with Horizonz for 'her mental health treatment; upon which her- attendance 'bas
included one intake session and four individual sessions. (N.'f. 294-.9°:,). BCdYS -concluded that
Mother's mental health and domestic vie lence concerns had not bee.n sufficiently addressed and
remain unresolved. (N.t, 295-96) .
      Iriitialty, in. accordance with court-ordered service; Mother was set up for twice weekly
random· urine screens.. (N.T. 3.00). ht April of 2018, having submitted consistently clean urine
samples; Mother's screens werereduced to once every other week. Id. Mother's .compliance
faltered through the.fall   an·d she missed forty-eight screens. {N.T . 300-01 ). Upon resumptionof
compliance in February of20.f'9, Mother continued tosubmit negative urine samples, "(N:r. 301):

        Ms.. Ganter indicated that .F.ather reported, some time afterOctobernf 20·18, that Motlier
was   stalking him alon:g with various other allegations that h� shared with multiple individuals.
(}LT. 299). Father also requestedthat Parents' visitation occur separately. Id.

        Although Father was. . eligible.to receive as early as January of 201"8,.but did not begin to
attend.treatment until ·:May of 2018. (N:r 302). Father did QOt _co;nply with urine screens until
September of .20 l ·8, after the court ordered screening: Id. On.September )._l., 10.1 �, Father tested
positive. for: methamphetamine and was subsequently informed that.he needed to contest.the re'sulfs·
or, in lack thereof return. for a drug and alcohol evaluation. (N:T. 302·}. Father" did notcomply
with the evaluation .. until the day afier the termination.petition was filed.. Id. Father has alsonot
been consistent.as 'to his .own.self-repcrted drug: use. (N.T. 303-04). Furthennore, Father. has·:ii.ot
comp leted any drug :and alcohol". treatm ent plan since the Chi ldren were p 1 aced. (N. T. 3 04.):

        After issues with Parentsarriving latefor visitation appointments, BCCYS implemented,
and the court laterordered, the Parents arrive one hour_prtqr to.the visitation appointments, (N.T.
JQ5,.;Q6r As was . -noted, both Parents missed orcancelled appointments 'throughout. (N.T . .106).
When Father.requested separate visitation times, visitation was reduced from twice a week fortwo
hours with both Parents to oncea week for two hours with.Mother and.the same with; Fathet.:(d.
         Ms. Ganter noted that K.J. K. demonstrated no-negative effects resulting from the reduction'
irr visitation-time, (N.T. 306�07). K.J:K. does not ask for Parents while at the home of foster
parents between visitation ..periods and-there is. no indication of effect.or statements from K.J.K.
when Parents. have cancelled or failed to show up. for visitation appointments. (N.T. 3 07).

        Ms. Ganter described.the interactions between the Children and the foster parents, which
she has observed onapproximatelysix or seven occasions, equivalent with her observation of
visitations.with Parents, (N.T.-308). WJ.K.,-0n-e yearold at.the time of the.hearing.was removed
as.ababy and hisprimary attached is ·to the. foster parents, Id; E.J .K. also demonstrates a healthy
attachment to ihe foster parents who provtdeernotional security and stability. ld.

         While \.V.J.K was in the hospital.following his birth, Parentswere.notvisiting consistently,
-therefore.fhe neonatologist requested someoneto visit in the absence of-Parents              to learn his care.
(N.T. 310). Upon request of BCCY$, the court granted the foster patents to visit W.rK. in the
hospital andhe was subsequentlydischarged, into the foster parents' care. Id. Despite Mother's
claim that she received prenatal care with W,J.K. through Planned Parenthood, BCCYS never
receivedanyrecords to substantiate.tlre claim.             (N.t. an ). ·w.J.K. is.still in the same foster.home
that he. was placed in upon discharge. from the hospital. Id. K),.R, and EJ.K. were originally
placed in short-term .care. Id. The transition of K.J.rId. E.J..K. has formed a. secure. attachment to the
fester parents, seeking and receiving comfort, support and fulfillment bf her needs. Id. f.(.J.K. has
expressed that she didu't.want to go back to the foster home qr daycare fellowing some v\'si,ts, but
she is easilyredirected and is-responsive to thecomfort. (N.T. 309). .. KJ.K. refersto foster parents
asmom and 'dad, (N:T. 3 14}

         Ms. 'Ganter explained that BCCYS is seeking termination of'parental rights due to.the' age
and vulnerability ofthe Children, the.Iength oftime Within \vhich Patents· have been afforded the
opportunity to engage: in. services, tbe'spancf the case· across two counties and the lack ofprogress
and consistency from Parents.            (N..t.   318).    the needs of the Children- for .stability in living
arrangements and.in environment.and the need for consistent 'andstable caregiving demonstrate
thattermination of parental rights is in the best interests -of'the Children'. (N.. T 3) 8-19).

                                                            is
                         -Carman Stanziola, Esq., 'appointed as, legal counsel for thy Children ("Legal Counsel"),
                testified that ·he had. the Opportunity lo meet with foster par.ents.and with the Chiklren. (NT. 351 ) ..
                Legal 'Ccuasel observed the foster parents ta engaging, caring.and attentive to the needs of the.
                Children and.indicated that the foster parents sharean attachment with the Child.ren. Id. Since
                E.J .K. and. W .J .K. were. too young-to engage-in dialogue with Legal.Counsel.Jie had a conversation
                with IId. The GAL observed a strong bondbetween K.J .K and
                the foster parentsand noted the stability that foster 'parents offer .in relation to the lack of stability
                'KJ.K. had experienced with Parents. (N.T. 354). The 'GAL also expressed the importance of
                'keeping K.J:K. with her. siblings. Id. The, GAL concluded that ids 'in the. best interests-of the
                 Children to terminate the· parental rights of both Mother and Father, indicating that the. bond with
                the fostetparents:'is.healthiet.and much more critical than thatwith Parents. Id.

                           Up.on conclusionof the.hearing, thecourt took the' matter under advisement. Thereafter,
                 we filed separate .orders dated 'May 30, 2019 terminating the parental rights of both Mother and
                 Father asto K.J.K., E;J.K. and ·w.J.'.K.

                           Mother, through counsel, filedaNotice of Appeal as to an three.children on June· 2{:i, 2019
                 and concomitantly tiled her Concise Statement In her Concise .Statement of Matters. Complained.
                 ofonAppeal, Mother alleges the following errors:

                      A. The trial court erred in .involuntarilyterminating the Mother'sparental rights pursuant to
                          23 Pa. C.S·.A: [§J 7511 (I:?.) where the MP.ther had-consistently visited. her children ai�d there
                          was .a bond between the Mother and' Ch1idren and. the termination ofparental rights-would
                           have    cl   negative effect on the developmental, physical and emotional. needs of the
                           [CJhildren.

                                                                     16



__ ..
   ,. ,..   ,------------··· .. ----·-· .. -    .
   :B.   The trial court erred in involuntarily terminating the Mother's parental rights pursuant to
         21 l>a.C.S.A. [§] 251 t(a)(l)) (2), (5) and (8), where. it was not supported by clear and
         convincing evidence when the Mother completed a substantial portion ofher FSP goals:

(Appellant- Mother's Concise Stmnt.jfunnecessary capitalizationremoved).

         We file this opinion pursuant to Pa�R;A.P. 1925(a),

                                            DISCUSSION
         The Superior Court has set forth the standard of appellate review from an order
involuntarily terminatingparentalrights as follows:

         When reviewing an appeal from a decree terminatingparental rights, we are limited
         to determining whether the decision of the. trial court is supported by competent
         evidence . Absent an abuse of discretion, an error of law, 01' insufficient evidentiary
         support forthe trial court's decision, the decree must stand. Where.a trial court has
         granted a petition to involuntarily terminate parental rights, this Court must accord
         the hearing judge's decision the samedeferencethat we.would give to.a jury verdict.
         We must employ a broad, comprehensive review ofthe.record in order to determine
         whether the trial court's decision is supported by competent evidence.
ln reAdoption of W.JR., 952 A.2d 680� 683 (Pa.Supet.2008). Furthermore,

         Termination ofparentalrights is governed by Section 2511 ofthe Adoption Act, 23
         Pa;C.S. §§' 21 Ol-2938, which requires a bifurcated analysis.      ·
           Initially, the. focus is. on the conduct of the parent. The party seeking termination
          must prove by clear and convincing evidence that the parent's conduct satisfies the.
           statutory grounds for termination delineated in Section 251J(a). Only iffhe court
                                                                               or
         . determines that the parent's conduct warrants termination of. h.is · her parental
                                                                                     to
          right$ does the court engage in the second part of the analysis pursuant Sectioti
           25 l l (b ): determination of the needs and welfare ofthe child under the standard of
           best interests of the Child. One major aspect of the needs and welfare .analysis
           concerns the nature and status of the.emotional bond between parent and child, with
          close. attention paid to the effect on the child of permanently severing any such
          b��                 .                                   .
In rel.T.NL, 193. A.3d 403, 408 (Pa.Super, 20l8)(citation omitted). "The standard of 'dear and
convincing' evidence is defined    as testimony that.is so clear, direct, weighty, and convincing as to
enable the trier of fact.to come to a clear conviction, without hesitance, of the truth of the precise
facts in Issue'" In re Adoption of Atencio, 650 A.2d 1064, 1066 (Pa. 1994}. Additionally, "[t]h�
Orphans' Court is. free to believe all, part, or none of the evidence presented and is likewise. free.


                                                   17
to make.all.credibility determinations and resolve conflicts in the evidence." In reM.G: 855 A.2d
68,. 73�74. (Pa.Super. 2004). We need only find that the.burden of proofhas been satisfied as .to
any one subsection of Section 251 i (a) in order to move to the second prong.of our analysis, See
Involuntary Termination of Mother's. Parental Rights

        Mother sets forth two· separate issues uponappeal. Mother first· argues thatthiscourt erred
in involuntarily terminatlng.the Mother' s parental rights where the Mother hadoorrsistently visited.
herchildrenand there wasabendbetween the Mother and Children and the.termination.ofparental
.rights would have a: negative 'effect on. the developmental, physical and emotional needs: ·of the
-Children,

         Subsection :25il (b) focuses on. whether termination ·of parental rights would best
        servethe-developmental, physical, and emotional needs and welfare ofthechild. In
        In re C.M.s.., 884 A.2d· 12&4, q87 (.?a.Sup.er, 2005), [the Superior] Court stated:
         "Intangibles-such as love, 'comfort, security, arid stability.are involvedin theinquiry
        into the needs and welfare ofthe child!' In addition, We instructed that the trial
         court must a:iso discern 'thenature and status pf the parent-child bond, with utmost
         attention to the effect on the child of'permanently severing that' bond .: Jd . However,
        in cases where there is no evidence of a bond between a parent and child, it is.
        reasonable to infer that no bond exists. In re IId.

        We disagree with Mqther'·s ·tonterttion :that -she consistentlyvisited fhe Children         as- the
Je.stin\qn y and· evidence cl earl y demonstrates that Mother repeatedly missed .or cancell ed visitation
session with the Cltifdren that were arranged. Likewise.while W J.K was in the-hospital. Mother
failed 16 Visit regular] yin: order to learn techniques that were. necessary for proper .care o fWJ :I        Mother claims that severing the parental bond between herself and the Children would
resultin a.negative effect on the Children's developmental, physical and emotional needs.. Again,
we find this assertion to be.erroneous. The testimony and evidence demonstrated that the Children
have bonded strongly with the foster parents and the Children's needs for stability, love, security
and comfort are amply provided in the foster parents' home. While some. testimony indicated that
K.J.K. may need some process by which to transition, there is no evidence that the termination of
the parental bond would have such a negative effect ori the Children. E.J.K. and. W)iK. are
younger and, having.formed thestrongbond with thefoster parents.show              no signs that severing
the parental bond would prove detrimental, The Children are now in a stable environment where
theyreceive healthy support and comfortand providing fulfillment for their physical and emotional
needs. Likewise, an important factor is keeping K.J.K. with her siblings to nurture the sibling
bond. Therefore; we find that Mother's alleged error lacks merit.

        Mother also contends that this court. erred in involuntarily terminating the Mother's
parental rights where.it was not supported by clear arid convincing evidence when the Mother
completed a substantial portion of her FSP goals. Mother challenges the court's discretion and.
role as a fact.finder in our determination of the issue;

        The testimony and evidence presented at the. hearing clearly demonstrates that Mother
repeatedly   railed. to   fulfill or complete the· established goals. Ms. Ganter testified that Mother) s
continuing issues With mental health treatment. and domestic violence. remained unresolved,
Mother's housing situation remained unstable.. Mother failed to regularly attend the Children's
medical.and.dental appointments and repeatedly failed to show or canceled visitation session with
the Children. Mothercensistentlyrrrinimized identified issues, including domestic abuse concerns
and drug use and. little progress was reported through treatmentand services provided.

        As the Superior Court has stated: "a child's life cannot 1:Je held in abeyance while a parent
attempts to attain the maturity necessary to. assume parenting responsibilities], and that t]he court
cannot and willnot subordinate indefinite! ya child's need for permanence and stability to a parent's
claims of progress and hope for the future;" bi re G.M.S., 193'A.3d 395, 402.. .:03 (Pa.Super. 2018).:
The same is true here.          Mother's .inconsisteiit compliance with treatment and services goals
demonstrates that .it is unlikely that any resolution     of the underlying issues will be manifest in a

                                                     19
reasonable time. Consequently, we find it in the. best interests· and- welfare of the Children to
terminateMother's parental rights.

       Having addressed.the alleged.errors, we find that none have merit. According! Y, We submit
· these matters to the Superior Court for review and urge· the Court to affirm our decrees thereupon ..




                                                   zo